Citation Nr: 0725104	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for neck strain.

3.  Entitlement to service connection for residuals of a 
bullet fragment in the nose.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In January 2007, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference, with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is warranted.

First, during his January 2007 Board hearing, the veteran 
stated that his complete service medical records might not be 
of record.  He explained that during service, he was given a 
temporary social security number until he could receive a new 
social security card.  Therefore, some records were 
identified by his temporary social security number and others 
were identified by his actual social security number.  He 
stated that because of the discrepancy in his social security 
number, the claims file might not include all of his service 
medical records.  In a March 2005 response to the RO's 
request for records listed under both social security 
numbers, the National Personnel Record Center (NPRC) said his 
records were initially mailed to the VA RO in St. Paul, 
Minnesota, and remaining records were sent to the RO.  The 
Board finds another request should be made for the veteran's 
service medical records, including those identified by the 
veteran's temporary social security number and those 
identified by his actual social security number. 

Second, the veteran stated that he incurred a bullet fragment 
wound to his nose approximately three to four months prior to 
leaving Vietnam.  His service records indicate he left in 
April 1971.  He said that he underwent surgery at a field 
hospital, that he thought was the 163rd medic attachment, 
located near the 540th Transportation Company, to remove the 
bullet fragment from his nose.  The veteran's service medical 
records do not show treatment for the bullet fragment wound 
or the surgery.  Thus, the Board finds that the RO/AMC should 
contact the NPRC and request morning reports for the 
veteran's unit for the period from January to March 1971, for 
any indication that he incurred a bullet fragment wound to 
the nose and underwent surgery.  

Third, the veteran stated during his January 2007 Board 
hearing that he received treatment from a private physician 
for the residuals of the bullet fragment to the nose.  The 
RO/AMC should specifically request that the veteran submit 
information to allow the RO/AMC to obtain the private medical 
records from this treating physician.

Finally, in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Regarding VCAA notice, the Board notes that in his September 
2006 substantive appeal, the veteran argued that he did not 
receive a letter from the RO that was "supposedly sent."  
Although the claims file includes a copy of November 2004 RO 
VCAA notice letter, addressed to the veteran's last known 
address of record, that was not returned as undeliverable, 
the Board notes that he did not respond to the letter.  
Therefore, in the interest of due process, the Board finds 
that the RO/AMC should send another letter to the veteran 
that meets the requirements of the VCAA, to include the 
requirements necessary to substantiate a claim for service 
connection, what evidence VA will provide, what evidence the 
veteran is to provide, and that the veteran should submit any 
evidence in his possession that pertains to the claims.  See 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   The Board notes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, on remand, the RO/AMC should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO/AMC should also ensure that 
its letter meets the notice requirements of Dingess/Hartman, 
cited to above, as regards the five elements of a claim for 
service connection-particularly, assignment of disability 
ratings and effective dates-as appropriate.

Accordingly, these matters are hereby REMANDED via the 
AMC/RO, for the following actions:

1.  The RO/AMC should contact the NPRC 
again, and request all service medical 
records showing treatment for the 
veteran's claimed bullet fragment in the 
nose, specifically for the period from 
January to March 1971, while he was in 
Vietnam.  The search should be conducted 
using the veteran's temporary social 
security number ([redacted]) and his 
actual social security number ([redacted]
[redacted]).  

2.  The RO/AMC should also contact the 
NPRC and any other appropriate service 
department in a search for alternative 
medical records regarding the veteran's 
treatment for a bullet fragment to the 
nose, to include requesting records from 
the Office of the United States Surgeon 
General (morning reports) for the periods 
from January to February 1971, and from 
March to April 1971.  If, after making 
reasonable efforts, the RO/AMC is unable 
to obtain any such records, the RO/AMC 
must specifically document what attempts 
were made to obtain the records.  The 
RO/AMC must notify the claimant of the 
specific records that it is unable to 
obtain and provide the appellant with an 
opportunity to respond.

2.  The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claims on appeal, 
i.e., service connection for a back 
condition, neck strain, and residuals of 
bullet fragment in nose.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the letter should include a request that 
the veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any medical records pertaining 
to the matters on appeal that are not 
currently of record.  The letter should 
request that the veteran provide 
authorization to allow the RO/AMC to obtain 
the private medical records from the 
physician that treats or treated the 
veteran for his residuals of bullet 
fragment in the nose.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
each claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO/AMC 
should also ensure that its letter meets 
the requirements of the Dingess/Hartman, 
cited to above, particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The letter must also clearly explain to the 
veteran that he has a full one-year period 
for response (although VA may adjudicate 
the claim within the one-year period).

3.  If the appellant responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO/AMC should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  Thereafter, the RO/AMC should 
readjudicate the appellant's claims for 
entitlement to service connection for a back 
condition, neck strain and residuals of a 
bullet fragment in the nose.  If the 
benefits sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the August 2006 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

